                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

RAYMOND SHAVERS,

       Plaintiff,                                       Case No. 18-cv-12096
                                                        Hon. Matthew F. Leitman
v.

VILLAGE OF ALMONT, et al.,

      Defendants.
_______________________________________________________________________/
                                ORDER ON MOTIONS

       On January 21, 2020, the Court held a hearing on Defendants’ two pending motions.

For the reasons stated on the record:

      Defendants’ Motion for Summary Judgment (ECF No. 11) is TAKEN UNDER

        ADVISEMENT; and

      Defendants’ Motion to Strike Plaintiff’s Rule 26 Expert Witness Report and to Bar

        Plaintiff’s Expert from Testifying at Trial (ECF No. 12) is DENIED. Rather than

        striking Plaintiff’s Expert Witness, the Court will permit Defendants to depose the

        witness by not later than March 6, 2020. Defendants shall then file a motion to

        exclude the witness’s testimony by not later than 30 days after the witness is

        deposed.

IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE
Dated: January 22, 2020

                                            1
       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 22, 2020, by electronic means and/or ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           2
